EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claims: please replace claim 35 with below amended claim 35 

















one or more memories 
one or more hardware processors coupled to the one or more memories 
cause display of one or more graphical controls of a graphical user interface on a display device, the one or more graphical controls enabling a user to specify filter criteria to identify a set of data of a distributed data intake and query -4-Application No.: 17/079,121 Filing Date:October 23, 2020 system to be summarized, grouping criteria to generate a plurality of groups of data from the set of data, and summarizing criteria to summarize the plurality of groups of data, wherein the grouping criteria comprises a field identifier, wherein the set of data includes events, wherein each event comprises a portion of machine data associated with a time stamp, wherein the machine data is generated by one or more components in an information technology (IT) environment;
identify 
generate
generate
cause



















Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts of the record such as Cohen teaches in response to a search request, a graphical user interface (GUI) control on based on the metadata associated with the search hits is constructed and displayed with the search results in a standard view (abstract, paragraphs 54, 68, 94, fig. 5). Upon viewing the displayed search results the user further refine the search by selecting a value on the GUI control in which case metadata tags corresponding to the tag-value pair of the selection are appended to the URL for the search result and resubmitted to the search engine as a new search Query (paragraph 161).  Fields  are displayed allowing a user to provide search criterial specifying data to be summarized, the set data includes records each includes data associated with date (fig. 5, paragraphs 88, 95) and created by a search engine 9 in a system having computers of components (fig. 2, paragraphs 53-55, 88, 95).  Collins teaches displaying one or more graphical controls e.g., fields 308, 310, 314 on an graphical user interface (GUI) of a computer, the graphical controls 308, 310, 314 allow user to specify a manner of grouping the set of advertisement campaigns information based on source e.g, user account (paragraphs 12, 62-63, fig. 5) and partition 334, 306 associated with the set of data and user has the ability to display, manage, optimize, or view and customize of summarizing the one or more groups (paragraphs 63-65, fig. 3).  Chernyak teaches in response to the query shown above, the search engine retrieves documents that are mapped to the terms  in the inverted index, and then further filters 
However, none of the prior arts of the record teaches wherein:
causing display of one or more graphical controls of a graphical user interface on a display device, the one or more graphical controls enabling a user to specify filter criteria to identify a set of data of a distributed data intake and query system to be summarized, grouping criteria to generate a plurality of groups of data from the set of data, and summarizing criteria to summarize the plurality of groups of data, wherein the grouping criteria comprises a field identifier, wherein the set of data includes events, wherein each event comprises a portion of machine data associated with a time stamp, wherein the machine data is generated by one or more components in an information technology (IT) environment; identifying, by a computer, the set of data based at least in part on the filter criteria specified by the one or more graphical controls; generating, by the computer, the plurality of groups of data based at least in part on an inverted index and the grouping criteria specified by the one or more graphical controls, the inverted index comprising a plurality of entries, each entry of the plurality of entries comprising: a field value corresponding to the field identifier, and one or more event references, each even reference indicative of an event of the events that is associated with the field value; generating, by the computer, a summarization of the plurality of groups of data based at least in part on the summarizing criteria specified by the one or more graphical controls (in claims 21, 35, 38).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169